ACCEPTED
                                                                                        03-13-00599-CV
                                                                                               4860993
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  4/13/2015 11:58:36 AM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK
                                 No. 03-13-00599-CV

                                      In the                          FILED IN
                                                               3rd COURT OF APPEALS
                               COURT OF APPEALS                     AUSTIN, TEXAS
                                     for the                   4/13/2015 11:58:36 AM
                            THIRD DISTRICT OF TEXAS                JEFFREY D. KYLE
                                                                        Clerk


                           Horse Hollow Generation Tie LLC,
                                                               Appellant,
                                          v.
                          Whitworth-Kinsey #2, Ltd.,
              Whitworth-Kinsey #3, Ltd., and David Olen Whitworth,
                                                               Appellees.


                       Appeal from the 119th District Court
                             Concho County, Texas
                  Honorable Garland B. Woodward, Judge Presiding


                      APPELLANT’S AMENDED MOTION TO
                        RESCHEDULE ORAL ARGUMENT



TO THE HONORABLE COURT OF APPEALS:

       Horse Hollow Generation Tie LLC (“HHGT”) respectfully files this

amended motion seeking to re-schedule oral argument in the above cause and

(currently set for May 6, 2015) to a date sometime after May 17, 2015.         This

amended motion is filed so as to reflect the fact that Appellant has conferred with

all counsel for Appellees regarding this motion and to further state that the relief
APPELLANT’S AMENDED MOTION TO RESCHEDULE ORAL ARGUMENT                       Page 1
01827-907/4849-5441-9747
sought is unopposed. In support of this amended motion, HHGT would show the

Court as follows.

       1.      This amended motion is filed in accordance with Texas Rule of

Appellate Procedure 10.5(c).      The facts stated herein are within the personal

knowledge of the undersigned attorney and therefore need not be supported by

affidavit. See Tex. R. App. P. 10.2.

       2.      Appellant is Horse Hollow Generation Tie LLC. Jeff Tillotson is lead

counsel for Appellant.

       3.      Appellees are Whitworth-Kinsey #2, Ltd. (“#2”), Whitworth-Kinsey

#3, Ltd. (“#3”) and David Olen Whitworth (“Whitworth”).               Appellees are

represented by Matthew Wymer of the law firm Bernie, Maynard & Parson, LLP

and Laird Palmer (who represents #2 and Whitworth).

       4.      On February 27. 2105, the Court set this matter for oral argument on

April 9, 2015.

       5.      On March 5, 3015, Appellees filed its Unopposed Motion for

Continuance of Submission and Oral Argument. The request – which Appellant

did not oppose – was due to a conflict on the part of Appellees’ counsel (a trial was

set during that week).

       6.      On March 6, 2015, the Court granted the request.




APPELLANT’S AMENDED MOTION TO RESCHEDULE ORAL ARGUMENT                        Page 2
01827-907/4849-5441-9747
       7.      On March 24, 2015, the Court reset the matter for oral argument on

May 6, 2015.

       8.      Unfortunately, the new date now conflicts with a long-scheduled

personal trip for Lead Counsel for Appellant (Mr. Tillotson) and his spouse. The

trip was booked last year and is for the period of May 4 through May 17, 2015.

The trip involves travel to China and is prepaid and non-refundable.

       9.      Lead Counsel spent some time consulting with his client as to whether

other lawyers within his firm could present the oral argument.             After due

consideration, the client has requested that Mr. Tillotson handle the argument

given his long time involvement on this matter (Mr. Tillotson tried the underlying

case now on appeal and is responsible for the appellate briefing).

       10.     In deference to his client’s request, Mr. Tillotson now respectfully

asks the Court to reset the oral argument for a date after May 17, 2015.

       11.     The undersigned realizes that this is a second request for re-

scheduling (although it is the first such request by Appellant) but submits that such

a rescheduling is in the interest of justice and will no doubt promote domestic

harmony.

       12.     The Court has authority to postpone oral argument in this case upon a

showing of sufficient cause.      See Tex. R. App. P. 10.5(c).       The undersigned

believes that good cause has been demonstrated.


APPELLANT’S AMENDED MOTION TO RESCHEDULE ORAL ARGUMENT                        Page 3
01827-907/4849-5441-9747
       13.     In addition, counsel for Appellant has now conferred with all

opposing counsel (both Mr. Wymer and Mr. Palmer). Both have stated that they

do not oppose this request.

                                    PRAYER

       Appellant hereby request that the Court re-schedule the oral argument and

submission of this case to a date after May 17, 2015.

Dated: April 13, 2015                 Respectfully submitted,




                                      Jeffrey M. Tillotson, PC
                                       State Bar No. 20039200
                                      Christopher J. Schwegmann
                                       State Bar No. 24051315
                                      David S. Coale
                                       State Bar No. 00787255
                                      Lynn Tillotson Pinker & Cox, LLP
                                      2100 Ross Avenue, Suite 2700
                                      Dallas, Texas 75201
                                      214-981-3800 - Telephone
                                      214-981-3839 – Facsimile
                                      Attorneys for Cross-Appellee/Appellant




APPELLANT’S AMENDED MOTION TO RESCHEDULE ORAL ARGUMENT                    Page 4
01827-907/4849-5441-9747
                           CERTIFICATE OF CONFERENCE
       The undersigned counsel certifies that on April 7, 2015, I personally
conferred with Matthew F. Wymer, counsel for Appellee Whitworth-Kinsey #3,
Ltd., and that Mr. Wymer did not oppose the relief sought by this motion. On
April 11, 2015, I communicated with Mr. Laird Palmer (who represents Appellees
Whitworth-Kinsey #2, Ltd. and David Olen Whitworth), and he also stated that he
does not oppose the relief sought in this motion.



                                         Jeffrey M. Tillotson, P.C.

                             CERTIFICATE OF SERVICE

      The undersigned certified that on April 13, 2015, the foregoing Amended
Motion to Reschedule Oral Argument was electronically filed with the Clerk for
the Third Court of Appeals. A copy was also served by email upon the following:

          Laird Palmer
          Law Offices of Laird Palmer
          341 Ft. McKavitt
          P.O. Box 860
          Mason, Texas 76856
          325-347-6350 – Telephone
          325-347-6334 – Facsimile
          Email: Lplaw@tstar.net

          Matthew F. Wymer
          Beirne, Maynard & Parsons
          112 East Pecan Street, Suite 2750
          San Antonio, Texas 78205
          210-582-0220 – Telephone
          210-582-0231 – Facsimile
          Email: mwymer@bmpllp.com




                                         Jeffrey M. Tillotson, P.C.
4849-5441-9747, v. 2


APPELLANT’S AMENDED MOTION TO RESCHEDULE ORAL ARGUMENT                   Page 5
01827-907/4849-5441-9747